tax exempt and usron department of the treasury internal_revenue_service washington d c jan se ts epiraits _ uniform issue list legend decedenta date c date d date e amount f amount g amount h plan x ira y dear oe this is in response to your request dated date as supplemented by an undated letter and correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you represent that decedent a was a participant in plan x upon his death you received amount f from plan x on or about date c and rolled such amount into ira y on page or about date d date d was within days of the date you received amount f amount f is the value of the funds in plan x amount g minus percent withholding amount h you have not provided to the service any information evidencing a request on your part to the administrator of plan x not to withhold amount h for federal tax purposes in the following year you received a refund of amount h on date e you attempted to roll over amount h to ira y date e was more that months after the initial distribution from plan x you have presented no evidence to the service that you had amount h or any portion thereof available to be rolled over into either ra y or another ira within the day period applicable to the distribution you received from plan x or that the failure to accomplish a timely rollover was caused by factors outside of your control based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to amount h contained in sec_402of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information presented and documentation submitted by you demonstrates that your failure to accomplish a timely rollover was caused by your failure to notify the administrator of plan x as to how you wanted the funds payable to you from such plan distributed you have not asserted that you had amount h or any portion thereof available to be rolled over into an ira within the 60-day period applicable to your plan x distribution and you have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your inability to timely roll over amount h or any portion thereof to an ira information submitted by you demonstrates that you are solely responsible for failing to timely deposit amount h into an ira rather the therefore under the circumstances presented in this case the irs declines to waive the 60-day rollover requirement no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id - at please address all correspondence to se t ep ra t sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of ruling fetter notice of intention to disclose
